Case: 1:20-cv-04699 Document #: 101 Filed: 11/04/20 Page 1 of 1 PageID #:1839

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

TikTok, Inc., Consumer Privacy Litigation, et al.
                                                     Plaintiff,
v.                                                                Case No.: 1:20−cv−04699
                                                                  Honorable John Z. Lee
TikTok Inc., et al.
                                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 4, 2020:


        MINUTE entry before the Honorable John Z. Lee:Status hearing held on 11/4/20.
The parties provided an update to the Court regarding settlement discussions. Plaintiffs
should submit a proposed order for time and expenses and contact the courtroom deputy
when they have done so. Status hearing set for 12/2/20 at 2:00 p.m. via Microsoft Teams.
The telephone dial in number is 872−703−5321, conference ID 648899934#. All persons
granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in court−imposed sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. All participants should review the
Court's standing order regarding telephone conferences that is on Judge Lee's website,
which can be found at: https://www.ilnd.uscourts.gov/judge−.info.aspx?4Qf
5zc8loCI5U7rfMP9DHw==.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
